Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 28 is objected to because of the following informalities:  The limitation “the illumination includes” in line 1 should read --- the illumination strip includes ---.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating units for heating” and “lighting unit” in claim 16; “diffusion unit configured to scatter light emitted by the lighting unit” in claim 23; “seal unit configured to seal off a lighting region” in claim 25; “light separating unit, which in the operating state at least partially separates light portions from the lighting unit and light portions from the further lighting unit” in claim 27; “keep- clear element configured to prevent penetration of an object into a lighting region” in claim 28 and “fastening element configured to fasten the housing unit of the illumination strip to a hob housing base” in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17, 20-21, 23-24, 27-32 and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Puchinger et al. (US 20180124879 A1) cited on IDS dated July 27, 2020.
Regarding claim 16, Puchinger et al. discloses a hob device (1, Fig. 1), comprising: a placement plate (2, Fig. 1) configured for placement of an item of cookware; at least two heating units (3, Fig. 4, ¶0034) for heating the item of cookware; and an illumination strip (bottom wall 11, Fig. 7) including a lighting unit (lighting element 13, Figs. 4-7) and assigned in an operating state to the at least two heating units (3) for marking the at least two heating units (“the light boxes may be segmented, i.e. may only partially surround a heating element 3 or a heating zone 5. The light boxes may have a linear shape (as shown in FIG. 3) or may have a curved shape (e.g. a bracket-like shape). When activating the lighting elements 13 within the light box 10, a stripe-like light may be emitted by the light box 10 and provided through the hob plate 2 thereby generating an illumination stripe at the upper surface of the hob plate 2”, ¶0037).

    PNG
    media_image1.png
    891
    618
    media_image1.png
    Greyscale

Regarding claim 17, Puchinger et al. discloses the hob device of claim 16, constructed in the form of an induction hob device (see Fig. 1 below).

    PNG
    media_image2.png
    466
    614
    media_image2.png
    Greyscale

Regarding claim 20, Puchinger et al. discloses the hob device of claim 16, wherein the illumination strip (11) extends at least substantially over an entire depth extension of the placement plate (2), Fig. 5 show lighting units 10 containing the illumination strip 11.
Regarding claim 21, Puchinger et al. discloses the hob device of claim 16, wherein the illumination strip (11) includes a housing unit (side walls 12, Fig. 6), said lighting unit (13) being arranged at least largely in the housing unit (12), see Fig. 6.
Regarding claim 23, Puchinger et al. discloses the hob device of claim 16, wherein the illumination strip (11) includes a diffusion unit (light diffusor 17, Fig. 6) configured to scatter light emitted by the lighting unit (¶0043).
Regarding claim 24, Puchinger et al. discloses the hob device of claim 23, wherein the illumination strip includes a housing unit (side walls 12, Fig. 6), said diffusion unit (17) being arranged on the housing unit (Fig. 6).
Regarding claim 27, Puchinger et al. discloses the hob device of claim 16, wherein the illumination strip (11) includes a further lighting unit (13, Fig. 3) and a light separating unit (side walls 12 of each light box (10), which in the operating state at least partially separates light portions from the light box (10) and light portions from the further light box (10). Fig. 3 show a plurality of lighting units (1, Fig. 5), each marking individual heating zones 5. Figs. 4-6 show the side walls (12) separating the light from each light box 10.
Regarding claim 28, Puchinger et al. discloses the hob device of claim 16, wherein the illumination strip (11) includes a keep- clear element (light diffusor 17) configured to prevent penetration of an object into a lighting region which is at least partially defined by the illumination strip (11) during assembly.
Regarding claim 29, Puchinger et al. discloses the hob device of claim 21, further comprising a hob outer housing unit (outer housing shown in Figs. 1 and 4 having a carrier plate 7 that is used for mounting the heating elements and light boxes 10 shown in Fig. 4), said illumination strip (11) including a fastening element (bottom surface of the illumination strip (11) configured to fasten the housing unit (12) of the illumination strip (11) to a hob housing base (carrier plate 7),  of the hob outer housing unit (Fig. 4).
Regarding claim 30, Puchinger et al. discloses a hob (Fig. 1), comprising a hob device (1, Fig. 1), said hob device (1) comprising: a placement plate (2, Fig. 1) configured for placement of an item of cookware; at least two heating units (3, Fig. 4, ¶0034) for heating the item of cookware; and an illumination strip (bottom wall 11, Fig. 7) including a lighting unit (lighting elements 13, Figs. 4-7) and assigned in an operating state to the at least two heating units (3) for marking the at least two heating units (“the light boxes may be segmented, i.e. may only partially surround a heating element 3 or a heating zone 5. The light boxes may have a linear shape (as shown in FIG. 3) or may have a curved shape (e.g. a bracket-like shape). When activating the lighting elements 13 within the light box 10, a stripe-like light may be emitted by the light box 10 and provided through the hob plate 2 thereby generating an illumination stripe at the upper surface of the hob plate 2”, ¶0037).
Regarding claim 31, Puchinger et al. discloses the hob device of claim 30, constructed in the form of an induction hob device (see Fig. 1 above).
Regarding claim 32, Puchinger et al. discloses a method for operating a hob device (1, Fig. 1), said method comprising marking at least two heating units (3, corresponding to heating zones (5, Fig. 3) of the hob device (1) by a single illumination strip (11, the single illumination strip being a plurality of lighting elements 13 attached to a bottom wall 11 of a light box 10, see Figs. 3, 5 and 7).
Regarding claim 34, Puchinger et al. discloses the method of claim 32, further comprising scattering by the illumination strip light (11) emitted by a lighting unit (13) of the illumination strip (11). “The light emitted by the lighting elements is distributed within the interior space in order to obtain a uniform light distribution, i.e. light markings 4 at the upper surface of the hob plate 2 with a uniform light intensity”, ¶0041.
Regarding claim 35, Puchinger et al. discloses the 35. (New) The method of claim 32, further comprising at least partly separating light portions from a lighting unit of the illumination strip and light portions from another lighting unit of the illumination strip via a light separating unit (side walls 12 of each light box (10), which in the operating state at least partially separates light portions from the light box (10) and light portions from the further light box (10). Fig. 5 show a plurality of lighting units (13, Fig. 3), each marking individual heating zones 5. Figs. 4-6 show the side walls (12) separating the light from each light box 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Puchinger et al. (US 20180124879 A1).
Regarding claim 18, Puchinger et al. discloses the hob device of claim 16.  Puchinger et al. does not expressly detail wherein the illumination strip has a longitudinal extension of at least 200 mm. However, Puchinger et al. show in Fig. 3 a plurality of light boxes (10), each light box (10) having an illumination strip (11) extending across a heating zone (5). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the illumination strip to extend at least 200 mm for the purpose of obtaining a uniform light distribution for each heating zone, see ¶0041.
Claims 19 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Puchinger et al. (US 20180124879 A1) in view of Kondo et al. (US 7402781 B2).
Regarding claim 19, Puchinger et al. discloses the hob device of claim 16 except wherein the illumination strip is configured to indicate in an operating state, in relation to a direction, a heating output which varies in the direction. 
Kondo et al. in the same field of endeavor discloses a hob device (Fig. 7) comprising an illumination strip (Coil output display section 11, Fig. 7) configured to indicate in an operating state, in relation to a direction, a heating output which varies in the direction (“Each of the coil output display sections 11 and 12 comprises a plurality of light-emitting elements such as light-emitting diodes (LED's) 22. Numerals are printed on the upper side of the top plate 7 so as to correspond to LED's 22 respectively. The numerals indicate output levels of the induction heating coils 3 and 4”, Col. 3, lines 29-40). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the illumination strip of Puchinger et al.to indicate in an operating state in a heating output which varies in a direction as taught by Kondo et al. for the purpose of easily monitoring power level of the heating coils during a cooking process. 
Regarding claim 33, Puchinger et al. discloses the method of claim 32 except indicating by the illumination strip, in relation to a direction, a heating output of the at least two heating unit, as the heating output varies in the direction.
Kondo et al. in the same field of endeavor discloses a hob device (Fig. 7) comprising illumination strips (Coil output display sections 11 and 12, Fig. 7) and a method of illumination, wherein the illumination strips are configured to indicate in an operating state, in relation to a direction, a heating output which varies in the direction (“Each of the coil output display sections 11 and 12 comprises a plurality of light-emitting elements such as light-emitting diodes (LED's) 22. Numerals are printed on the upper side of the top plate 7 so as to correspond to LED's 22 respectively. The numerals indicate output levels of the induction heating coils 3 and 4”, Col. 3, lines 29-40). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Puchinger et al.to have the illumination strips indicating in an operating state, a heating output which varies in a direction as taught by Kondo et al. for the purpose of easily monitoring power level of the heating coils during a cooking process. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Puchinger et al. (US 20180124879 A1) in view of Boegel et al. (US 20030111460 A1) 
Regarding claim 22, Puchinger et al. discloses the hob device of claim 21 except wherein the illumination strip includes a circuit board arranged at least largely within the housing unit, said lighting unit being arranged on the circuit board.
Boegel et al. in the same field of endeavor disclose an illumination strip (11, Figs. 1 and 2) including a circuit board (14, Fig. 1) and lighting units (LEDs 20) being arranged on the circuit board (14, ¶0027). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the illumination strip of Puchinger et al. to include a circuit board as taught by Boegel et al. for the purpose of providing electric current and control to the lighting units. 
Allowable Subject Matter
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Puchinger et al. (US 20180124879 A1) being the closet prior art teaches a hob device having an illumination strip but fails to teach or suggest the illumination strip including “a seal unit configured to seal off a lighting region between the housing unit and the placement plate” as required of claim 25. Claim 26 depends upon claim 25. There are no obvious reasons to modify the prior art to have the missing feature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761